Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.23BE

 

 

SIXTY-SIXTH AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

DISH NETWORK, L.L.C.

 

 

This SIXTY-SIXTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) entered into effective as of January 1, 2010, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment conflict with the Agreement,
the terms and conditions of this Amendment control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment have the meaning set forth in the Agreement, as amended
hereby.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and Customer agree to the following as of the Effective Date of this
Amendment:

 

1.

EXHIBIT A-4(f) of the Agreement entitled “Check Verification,” is hereby deleted
in in its entirety and replaced with the EXHIBIT A-4(f) attached hereto.

 

 

2.

Additionally, SCHEDULE F, “FEES”, CSG SERVICES, Subsection III. entitled
“Payment Procurement,” Subsection E.  entitled “Check Verification Service” is
hereby deleted and replaced as follows:

 

 

E.  Check Verification

 

Description of Item/Unit of Measure

   Frequency

Fee

1.  CSG Check Verification Service Transaction Fee (per ***********)

*******

$****

 

2.   Setup and Implementation (Note 1)

*** ****

     $*********

 

3.   Additional Consulting/Custom Development

*** *******

*****

 

Note 1: Setup and Implementation fees shall be set forth in that certain
Statement of Work, “Check Verification and Check Recovery Implementation” (CSG
document no. 4123091).

 

3.

Pursuant to the Forty-Eighth Amendment to the Agreement, dated May 11, 2015 (CSG
document no. 4102963), the Check Recovery Service was added to the Agreement.
CSG and Customer now agree to further amend the Agreement. Therefore, EXHIBIT
A-4(h) of the Agreement entitled “Check Recovery Service,” is hereby deleted in
in its entirety and replaced with EXHIBIT A-4(h) attached hereto.

 

 

4.

Additionally, SCHEDULE F, “FEES”, CSG SERVICES, Subsection III. entitled
“Payment Procurement,” Subsection G.  entitled “Check Recovery Service” is
hereby deleted and replaced as follows:

 

 

G. Check Recovery Service

 

Description of Item/Unit of Measure

Frequency

Fee

1.Setup and Implementation (Note 1)

*** *******

$****

2.Non-Sufficient Funds (NSF) Fees (Note 2)

*******

*****

Note 1: Setup and Implementation fees shall be set forth in that certain
Statement of Work, “Check Verification and Check Recovery Implementation” (CSG
document no. 4123091).

Note 2: CSG will retain ***** ******* (**%) of the *** *** for all *** ****
collected by CSG.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

 

CSG SYSTEMS, INC.

 

By: /s/ Shannon Picchione

 

By:  /s/ Gregory L. Cannon

 

Name:  Shannon Picchione

 

Name:  Gregory L. Cannon

 

Title:  Vice President

 

Title:  SVP, Secretary & General Counsel

 

Date:  10-16-18

 

Date:  Oct 24, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

EXHIBIT A-4(f)

 

Check Verification Service

 

1.  

Check Verification. CSG’s Check Verification Service leverages CSG’s vendor,
Forte Payment Systems, Inc. (“Check Verification Vendor”) to verify the current
status of the banking account as last reported by participating financial
institutions and non-bank contributors.  There are four components of the
service:

 

Bank Routing and Account Number Verification

Routing numbers for financial institutions are maintained in this data source.
If the routing number entered by the subscriber is not valid, the verification
request is declined.  

 

Negative Account Verification

Negative Account Verification utilizes a negative database of check writer
histories for verification requests. A subscriber’s check verification request
is declined if there is a record on the negative database.  

 

Positive Account Verification

Positive Account Verification utilizes a positive database of check writer
histories and current statuses for verification requests.  

 

High Risk Verification

High Risk Verification includes service for banks that are not part of the
negative database; transactions not recognized can be verified through records
of valid and invalid transactions.  

 

2.

Implementation. CSG hereby agrees to implement the Check Verification Service
pursuant to a Statement of Work executed by both of the parties, such Statement
of Work which forms an integral part of this Agreement.  In the event CSG and
Customer do not enter into an implementation Statement of Work, CSG shall not be
required to provide the Check Verification Service to Customer.

 

3.

Use of Payment Processing Information.  Customer and CSG agree that all
information and data accessed through the Check Recovery Service is
“Confidential Information” and as such shall be kept strictly confidential in
accordance with the Agreement.  Customer authorizes CSG to provide Customer
Confidential Information to the Check Verification Vendor solely in order to and
only to the extent necessary to provide the Check Verification Service to
Customer. Customer acknowledges CSG is not responsible in any way for the
accuracy or completeness of the information from third party data sources which
may be accessed by CSG as part of this Check Verification Service.

 

4.

Intellectual Property.

(a) Customer will not acquire any patent rights, copyright interest, or other
right, claim, or interest in the computer programs, forms, schedules, manuals,
or other proprietary items utilized or provided by CSG in connection with the
Check Verification Service.

(b) Restrictions on Use.  Customer will not use or permit its respective
employees, agents and subcontractors to use the trademarks, service marks,
logos, names, or any other proprietary designations of CSG or the Check
Verification Vendor except in compliance with the Agreement.  For clarity, the
parties acknowledge and agree the Check Verification Vendor is not an employee
or agent of Customer and this Section 5(b) shall in no way be interpreted as
Customer assuming any obligation or liability for the actions of the Check
Verification Vendor.  The preceding shall not apply in the event Customer
violates the terms of the Agreement and such violation results in damages caused
by the Check Verification Vendor.

5.

Representation by Customer. Each request for data through CSG’s Check
Verification Service shall constitute a representation, warranty and
certification by Customer: (i) that the data shall be used and disclosed only in
accordance with the terms of the Agreement, and in accordance with any
applicable laws; (ii) that the data shall be used solely for the intended use as
stated by Customer on the Agreement and that use is in compliance with the
permissible uses under the FCRA as provided in the FCRA Requirements Addendum
located at http://www.forte.net/fair-credit-reporting-act; (iii) Customer will
follow proper procedures for ADVERSE ACTION NOTIFICATION to its customers, as
provided in the FCRA Requirements Addendum located at
http://www.forte.net/fair-credit-reporting-act; and (iv) Customer has
implemented security measures to prohibit the unauthorized access to the
information provided.

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

6.

Use of Services.

CUSTOMER SHALL USE THE VERIFICATION SERVICES ONLY IN CONNECTION WITH PAYMENTS
PRESENTED TO CUSTOMER BY ITS CUSTOMERS IN EXCHANGE FOR GOODS OR
SERVICES.  CUSTOMER SHALL NOT RESELL THE VERIFICATION DATA OR SERVICES TO ANY
THIRD PARTIES.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

EXHIBIT A-4(h)

 

Check Recovery Service

 

1.

Check Recovery Service.  CSG’s Check Recovery Service leverages CSG’s vendor,
Forte Payment Systems, Inc. (“Check Recovery Vendor”) to facilitate the
re-presentment and attempted recovery of Non-Sufficient Funds (NSF)
returns.  The Check Recovery Service also receives files of unsuccessfully
recovered ACH returns and paper check returns and updates CCS accordingly.  CSG
acknowledges and agrees that it will not initiate communication with Connected
Subscribers to perform the service of Check Recovery.  The foregoing shall not
prevent CSG from performing the services provided herein.

2.

CSG Requirements.  CSG will facilitate the re-presentment and attempted recovery
of NSF returns. Applicable Customer determined fees, not to exceed state
regulations, will be assessed by the Check Recovery Vendor to the bank accounts
of Customer’s customers as part of the Check Recovery Service. CSG will settle
Customer’s transactions for collected funds and rebates, less any chargebacks or
returns, to Customer’s account designated for settlement on a weekly basis.
Settlement of transactions will occur via electronic funds transfer over the ACH
Network. CSG will be allowed no more than ********** (**) ******** **** from the
date of receipt of a return item to complete the electronic re-presentment
process.  CSG does not guarantee the collection or payment of any return
item.  Further, CSG makes no representation or warranty as to the collectability
of any return item.  CSG will pay to Customer *** ******* ******* (***%) of the
**** ***** ** **** ************ **** ********* ** ********** ******.  CSG will
retain ***** ******* (**%) of the *** *** *** *** *** **** collected by CSG
pursuant to Schedule F of the Agreement. CSG will ****** *** ********* *********
*** *** ****** ** ********.  All fees owed to Customer from any amounts
collected under the terms of this Amendment will be credited to the designated
bank account that CSG has on file for Customer.

3.

Customer Requirements.  Customer authorizes CSG to re-present all NSF return
items in accordance with NACHA Rules. Customer authorizes CSG to originate an
electronic debit for a separate return fee in an amount posted by Customer and
agreed to by the check writer.  This fee shall not exceed the maximum amount
allowed by applicable state laws.  Customer agrees to display notices supplied
to Customer by CSG regarding the right to collect funds electronically for
returned items at all point of sale locations at all times.  If required by
applicable law, Customer must exercise commercially reasonable efforts to obtain
a written authorization for any return fee to be charged before submitting
return. If, however, a written authorization cannot be obtained, notification of
Customer’s return check policy, including the fee is mandatory.  Customer shall
provide a designated bank account and Customer specifically authorizes CSG to
debit and credit Customer’s designated bank account in order to carry out its
duties under this Agreement and/or to collect any payment obligation owed to CSG
by Customer hereunder.  It is Customer’s obligation to regularly and promptly
review all transaction reports and other communications from CSG and to promptly
notify CSG upon discovery of any and all discrepancies between Customer’s
records and those provided by CSG.

4.

Implementation. CSG hereby agrees to implement the Check Recovery Service
pursuant to a Statement of Work executed by both of the parties, such Statement
of Work which forms an integral part of this Agreement.  In the event CSG and
Customer do not enter into an implementation Statement of Work, CSG shall not be
required to provide the Check Recovery Service to Customer.

5.

Use of Payment Processing Information.  Customer and CSG agree that all
information and data accessed through the Check Recovery Service is
“Confidential Information” and as such shall be kept strictly confidential in
accordance with the Agreement.  Customer authorizes CSG to provide Customer
Confidential Information to the Check Recovery Vendor solely in order to and
only to the extent necessary to provide the Check Recovery Service to Customer.

6.

Intellectual Property.

(a) Customer will not acquire any patent rights, copyright interest, or other
right, claim, or interest in the computer programs, forms, schedules, manuals,
or other proprietary items utilized or provided by CSG in connection with the
Check Recovery Service.

(b) Restrictions on Use.  Customer will not use or permit its respective
employees, agents and subcontractors to use the trademarks, service marks,
logos, names, or any other proprietary designations of CSG or the Check Recovery
Vendor except in compliance with the Agreement.  For clarity, the parties
acknowledge and agree the Check Recovery Vendor is not an employee or agent of
Customer and this Section 5(b) shall in no way be interpreted as Customer
assuming any obligation or liability for the actions of the Check Recovery
Vendor.  The preceding shall not apply in the event Customer violates the terms
of the Agreement and such violation results in damages caused by the Check
Recovery Vendor.

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

7.

Termination. In addition to and notwithstanding anything to the contrary set
forth in Section 19 of the Agreement, Customer and CSG agree ******** ***
********* *** *** ** *** ***** ******** ******* ** *** **** and *** *** ******
**** *** (*) ******** **** ***** ******* ****** ** *** (e-mail is acceptable).
Customer ***** *** ** ******** ** * ****** ** *** **** ******** or ********
***** ** *** **** ** ***********. If this Amendment is terminated for any
reason, CSG will retain the right to complete the electronic re-presentment
process, under the terms of the Amendment, for all returned items submitted
prior to said termination.  

 

 